Per Curiam.  Liquors: Sale to minor. As between a seller and an agent who deals-with him without disclosing the fact that he acts as agent, the latter, as well as the principal, is the purchaser. A liquor seller who contracts with a minor may, therefore,, be convicted of selling liquor to a minor, notwithstanding the fact may subsequently be disclosed that the minor acted as. agent for his parent. Gillen v. State, 47 Ark., 555; Foster v. State, 43 Ark., 365; Ritcher v. State, 63 Miss., 304; Ross v. People, 24 Hun., 591; People v. Garrett, 36 N. W. Rep., 234; Com. v. McGuire, 11 Gray, 460. Affirmed.